Exhibit 10.4

 

URANIUM RESOURCES, INC.

2013 OMNIBUS INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

 

Uranium Resources, Inc., a Delaware corporation, (the “Company”), hereby grants
restricted stock units relating to shares of its common stock, par value $0.001
(the “Common Stock”), to the individual named below as the Grantee, subject to
the vesting and other conditions set forth in the attachment.  Additional terms
and conditions of the grant are set forth in this cover sheet and in the
attachment (collectively, the “Agreement”) and in the Company’s 2013 Omnibus
Incentive Plan (as amended, the “Plan”).

 

Grant Date:                      , 20

 

Name of Grantee:

 

Number of Restricted Stock Units (RSUs) Covered by Grant:

 

Purchase Price per Share of Common Stock: $0.001

 

Vesting Start Date:  [INSERT APPLICABLE DATE IF DIFFERENT FROM GRANT DATE.]

 

Vesting Schedule:

 

In the event that the Schedule set forth below would result in vesting of a
fractional number of RSUs, the number of RSUs that will vest will be rounded
down to the nearest whole share, and the last scheduled vesting tranche will be
rounded up, to the extent necessary, so that the full number of RSUs will have
vested.

 

Vesting Date

Number of RSUs that vest, as a fraction of the number of RSUs granted

 

 

[To be completed]

[To be completed]

 

By signing this cover sheet, you agree to all of the terms and conditions
described in this Agreement and in the Plan, a copy of which is also attached. 
You acknowledge that you have carefully reviewed the Plan, and agree that the
Plan will control in the event any provision of this Agreement should appear to
be inconsistent with the Plan.  Certain capitalized terms used in this Agreement
are defined in the Plan, and have the meaning set forth in the Plan.

 

--------------------------------------------------------------------------------


 

Grantee:

 

 

Date:

 

 

(Signature)

 

 

 

 

 

 

 

 

Company:

 

 

Date:

 

 

(Signature)

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Attachment

 

 

 

 

 

 

 

 

This is not a stock certificate or a negotiable instrument.

 

 

 

2

--------------------------------------------------------------------------------


 

URANIUM RESOURCES, INC.

2013 OMNIBUS INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

 

Restricted Stock Unit Transferability

 

This grant is an award of stock units in the number of units set forth on the
first page of this Agreement, subject to the vesting conditions described in
this Agreement (“Restricted Stock Units”). Your Restricted Stock Units may not
be transferred, assigned, pledged or hypothecated, whether by operation of law
or otherwise, nor may the Restricted Stock Units be made subject to execution,
attachment or similar process.

 

 

 

Vesting

 

Your Restricted Stock Unit grant vests as to the number of Restricted Stock
Units indicated in the vesting schedule and on the Vesting Dates shown on the
first page of this Agreement, provided you are in Service on the applicable
Vesting Date and meet the applicable vesting requirements set forth in this
Agreement. Except as may be specifically provided in other agreements between
you and the Company, no additional Restricted Stock Units will vest after your
Service has terminated for any reason.

 

 

 

Share Delivery Pursuant to Vested Units

 

Shares underlying the vested shares of Common Stock represented by the
Restricted Stock Units will be delivered to you by the Company on the applicable
anniversary of the Vesting Date, or within thirty (30) days thereafter. The
purchase price for the vested Shares of Common Stock is deemed paid by your
prior services to the Company.

 

 

 

Forfeiture of Unvested Units

 

Except as specifically provided in this Agreement or as may be provided in other
agreements between you and the Company, no additional Restricted Stock Units
will vest after your Service has terminated for any reason. In the event that
your Service terminates for any reason, you will forfeit to the Company all of
the Restricted Stock Units that have not yet vested or with respect to which all
applicable restrictions and conditions have not lapsed.

 

 

 

Evidence of Issuance

 

The issuance of the shares of Common Stock upon any vesting of the Restricted
Stock Units shall be evidenced in such a manner as the Company, in its
discretion, will deem appropriate, including, without limitation, book-entry,
direct

 

3

--------------------------------------------------------------------------------


 

 

 

registration or issuance of one or more stock certificates.

 

 

 

Withholding Taxes

 

You agree, as a condition of this grant, that you will make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the payment of dividends or the delivery of Common Stock acquired under this
grant. In the event that the Company determines that any tax or withholding
payment is required relating to the payment of dividends or the delivery of
shares arising from this grant under applicable laws, the Company shall have the
right to require such payments from you, or withhold such amounts from other
payments due to you from the Company or any Subsidiary (including by
repurchasing vested shares of Common Stock under this Agreement). Subject to the
prior approval of the Company, which may be withheld by the Company, in its sole
discretion, you may elect to satisfy this withholding obligation, in whole or in
part, by causing the Company to withhold shares of Common Stock otherwise
issuable to you or by delivering to the Company shares of Common Stock. The
shares of Common Stock so delivered or withheld must have an aggregate Fair
Market Value equal to the withholding obligation and may not be subject to any
repurchase, forfeiture, unfulfilled vesting, or other similar requirements.

 

 

 

Retention Rights

 

This Agreement does not give you the right to be retained or employed by the
Company (or any of its Subsidiaries) in any capacity. The Company (and any
Subsidiary) reserve the right to terminate your Service at any time and for any
reason.

 

 

 

Shareholder Rights

 

You do not have any of the rights of a shareholder with respect to the
Restricted Stock Units unless and until the Common Stock relating to the
Restricted Stock Units has been delivered to you.

 

You will, however, be entitled to receive an amount of cash, paid at the same
time as the shares of Common Stock are delivered, equal to the cumulative
per-share dividends, if any, paid on shares of Common Stock equal to the number
of Restricted Stock Units in which you vest that were outstanding as of the
record date for such dividend.

 

 

 

Forfeiture of Rights

 

If you should take actions in competition with the Company, the Company shall
have the right to cause a forfeiture of your Restricted Stock Units, and with
respect to those Restricted Stock Units vesting during the period commencing
twelve

 

4

--------------------------------------------------------------------------------


 

 

 

(12) months prior to your termination of Service with the Company due to taking
actions in competition with the Company, the right to cause a forfeiture of the
shares of Common Stock delivered pursuant to such vested Restricted Stock Units.

 

Unless otherwise specified in an employment or other agreement between the
Company and you, you take actions in competition with the Company if you
directly or indirectly, own, manage, operate, join or control, or participate in
the ownership, management, operation or control of, or are a proprietor,
director, officer, stockholder, member, partner or an employee or agent of, or a
consultant to any business, firm, corporation, partnership or other entity which
competes with any business in which the Company or any of its Subsidiaries is
engaged during your employment or other relationship with the Company or its
Subsidiaries or at the time of your termination of Service.

 

If it is ever determined by the Board of Directors that your actions have
constituted wrongdoing that contributed to any material misstatement or omission
from any report or statement filed by the Company with the U.S. Securities and
Exchange Commission, gross misconduct, breach of fiduciary duty to the Company,
or fraud, then the Restricted Stock Units shall be immediately forfeited;
provided, however, that if the Restricted Stock Units have vested within two
years prior to the Board of Directors determination, you shall be required to
pay to the Company an amount equal to the aggregate value of the shares acquired
upon such vesting at the date of the Board of Directors’ determination.

 

 

 

Adjustments

 

In the event of a stock split, reverse stock split, stock dividend,
recapitalization, combination or reclassification of shares, spin-off, or other
similar change in capitalization or event, the number of shares covered by this
grant shall be adjusted pursuant to the Plan. Your Restricted Stock Units shall
be subject to the terms of the agreement of merger, liquidation or
reorganization in the event the Company is subject to such corporate activity in
accordance with the terms of the Plan.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware, other than any conflicts or choice of law rule or principle that might
otherwise refer construction or interpretation of this Agreement to the

 

5

--------------------------------------------------------------------------------


 

 

 

substantive law of another jurisdiction.

 

 

 

The Plan

 

The text of the Plan is incorporated in this Agreement by reference.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this grant of Restricted Stock. Any prior agreements,
commitments or negotiations concerning this grant are superseded.

 

 

 

Data Privacy

 

In order to administer the Plan, the Company may process personal data about
you. Such data includes but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan. By
accepting this grant, you give explicit consent to the Company to process any
such personal data. You also give explicit consent to the Company to transfer
any such personal data outside the country in which you work or are employed,
including, with respect to non-U.S. resident grantees, to the United States, to
transferees who shall include the Company and other persons who are designated
by the Company to administer the Plan.

 

 

 

Consent to Electronic Delivery

 

The Company may choose to deliver certain statutory materials relating to the
Plan in electronic form. By accepting this grant you agree that the Company may
deliver the Plan prospectus and the Company’s annual report to you in an
electronic format. If at any time you would prefer to receive paper copies of
these documents, as you are entitled to, the Company would be pleased to provide
copies. Please contact the Company’s Secretary to request paper copies of these
documents.

 

 

 

Other Agreements

 

You agree, as a condition of this grant, that you will execute such
document(s) as necessary to become a party to any shareholder agreement or
voting trust as the Company may require.

 

 

 

Code Section 409A

 

It is intended that this Award comply with Code Section 409A or an exemption to
Code Section 409A. To the extent that the Company determines that you would be
subject to the additional 20% tax imposed on certain non-qualified

 

6

--------------------------------------------------------------------------------


 

 

 

deferred compensation plans pursuant to Code Section 409A as a result of any
provision of this Agreement, such provision shall be deemed amended to the
minimum extent necessary to avoid application of such additional tax. The nature
of any such amendment shall be determined by the Company. For purposes of this
Award, a termination of Service only occurs upon an event that would be a
Separation from Service within the meaning of Code Section 409A. Notwithstanding
anything herein to the contrary, in the event that you are deemed to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code, and
the Company determines that the delivery of shares of Common Stock hereunder is
subject to the provisions of Code Section 409A, such shares of Common Stock
shall not be delivered until the six-month anniversary of your termination of
Service, or, if earlier, your death.

 

By signing this Agreement, you agree to all of the terms and conditions
described above and in the Plan.

 

7

--------------------------------------------------------------------------------